Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 1 of 7 PageID #: 966




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 NED P. RULE,                     )
                                  )
                    Plaintiff,    )
                                  )
                 v.               )             No. 1:18-cv-00694-JPH-MJD
                                  )
 MAINSTREET CAPITAL PARTNERS LLC, )
 MAINSTREET INVESTMENT COMPANY    )
 LLC,                             )
 MAINSTREET DEVELOPMENT COMPANY )
 LLC,                             )
 MAINSTREET HEALTH LLC,           )
 MAINSTREET HEALTH MANAGEMENT     )
 COMPANY, LLC,                    )
 MAINSTREET ASSET MANAGEMENT,     )
 INC.,                            )
                                  )
                    Defendants.   )

   ORDER DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT AND
   GRANTING DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff, Ned Rule, alleges that he was fired without cause and denied

 compensation in violation of his employment contract. Mr. Rule has filed a

 motion for summary judgment, arguing that the undisputed evidence shows

 that there was no cause for his termination. Dkt. [107]. In response,

 Defendants contend that a jury must evaluate disputed facts to determine

 whether there was cause for Mr. Rule's termination. Defendants have moved

 for partial summary judgment, arguing that only Mainstreet Asset Management

 ("MAM") employed Mr. Rule, so the other Mainstreet entities cannot be held

 liable even if Mr. Rule was terminated without cause. Dkt. [114]. For the




                                        1
Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 2 of 7 PageID #: 967




 reasons below, Mr. Rule's motion for summary judgment is DENIED and

 Defendants' motion for summary judgment is GRANTED.

                                        I.
                              Facts and Background

        The parties have filed cross-motions for summary judgment, so the Court

 takes the motions "one at a time." American Family Mut. Ins. v. Williams, 832

 F.3d 645, 648 (7th Cir. 2016). For each motion, the Court views the evidence

 and draws all reasonable inferences "in favor of the non-moving party." Id.

        Mr. Rule began working for Mainstreet—a collection of corporate entities

 specializing in real estate development, value investments, and health care—in

 September 2015 as its "Managing Director — Investments." Dkt. 114-1 at 2–3,

 7. Mr. Rule’s employment contract included a compensation package

 "guaranteed for three years . . . with the exception of termination for cause."

 Id. at 7.

        Mr. Rule received positive performance reviews throughout his time at

 Mainstreet. See dkt. 107-2. But Mainstreet did not raise adequate capital, and

 Mainstreet Capital Partners "struggled" without "enough capital to cover its

 own costs." Dkt. 114-1 at 3–5. Mainstreet offered Mr. Rule a smaller

 compensation package in October 2017, dkt 107-16, then terminated his

 employment on November 15, 2017, dkt. 114-1 at 5.

        Mr. Rule brought this action, alleging breach of contract (Count I),

 tortious interference with contract (Count II), and breach of an implied

 covenant of good faith and fair dealing (Count III). Dkt. 7. Count II has been

 dismissed. Dkt. 98. Mr. Rule has moved for summary judgment on the
                                         2
Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 3 of 7 PageID #: 968




 remaining counts, dkt. 107; Defendants have cross-moved for summary

 judgment, arguing that only MAM is an appropriate defendant, dkt. 114.

                                        II.
                                  Applicable Law

       Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

       In ruling on cross motions for summary judgment, the Court takes the

 motions "one at a time," viewing and reciting the evidence and drawing all

 reasonable inferences "in favor of the non-moving party." Williams, 832 F.3d at

 648. Indiana substantive law governs this case. See Webber v. Butner, 923

 F.3d 479, 480–81 (7th Cir. 2019).

                                        III.
                                      Analysis

       A. Defendants' motion for partial summary judgment

       Defendants argue that MAM was Mr. Rule's only employer, so the other

 Mainstreet entities are entitled to summary judgment. Dkt. 115 at 15–18. Mr.

 Rule responds that there are triable issues of fact about whether the other




                                          3
Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 4 of 7 PageID #: 969




 Mainstreet entities were his employer or were third-party beneficiaries of the

 employment contract. Dkt. 117 at 7.

       Defendants have designated evidence from the CEO of several Mainstreet

 companies—including MAM—that MAM "employed all Mainstreet employees"

 and that while Mr. Rule "worked with [Mainstreet Capital Partners], he was

 employed by MAM." Dkt. 114-1 at 2, 4. Mr. Rule's W-2s also identify only

 MAM as his employer. Id. at 9–11. Mr. Rule designates no contrary evidence

 on this point. However, he argues that because he was required to raise

 investment for other Mainstreet entities, his employment may have been under

 a third-party beneficiary contract. Dkt. 117 at 7.

       A third-party beneficiary contract exists when "(1) the parties intend to

 benefit the third party, (2) the contract imposes a duty on one of the parties in

 favor of the third party, and (3) the performance of the terms of the contract

 renders a direct benefit to the third party intended by the parties to the

 contract." Hale v. R.R. Donnelley & Sons, 729 N.E.2d 1025, 1029 (Ind. Ct. App.

 2000). But even if a third-party beneficiary contract exists here, Mr. Rule cites

 no authority allowing him to enforce it against third-party Mainstreet entities.

 Dkt. 117 at 7. Indeed, allowing enforcement against third parties would

 subject them to contract liability even though they did not agree to the contract

 and even if they "had no knowledge of the agreement at the time it was made."

 Garco Indus. Equip. Co. v. Mallory, 485 N.E.2d 652, 654 (Ind. Ct. App. 1985).

 For those reasons, third-party beneficiaries "have no contractual obligations,

 only benefits." Implement Serv., Inc. v. Tecumseh Prods. Co., 726 F. Supp.


                                         4
Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 5 of 7 PageID #: 970




 1171, 1182–83 (S.D. Ind. 1989). So while third-party beneficiaries can "sue in

 some circumstances for enforcement of the contract," they "[cannot] be sued."

 Id. That forecloses Mr. Rule's claims. See id.

       In sum, Mr. Rule has designated no evidence showing that any

 Mainstreet entity other than MAM was his employer. And he cannot recover

 from other Mainstreet entities even if they were third-party beneficiaries. See

 Tecumseh Prods. Co., 726 F. Supp. at 1182. The Mainstreet entities other than

 MAM are therefore entitled to summary judgment.

       B. Plaintiff's motion for summary judgment

       Mr. Rule argues that he's entitled to summary judgment on his

 remaining claims—breach of contract and breach of an implied covenant of

 good faith and fair dealing. Dkt. 108-1 at 11; see dkt. 7 at 11, 15. Indiana law

 governs these claims, so the Court must do its "best to predict how the Indiana

 Supreme Court would decide" the issues. Webber, 923 F.3d at 482. MAM

 concedes, at least for summary judgment, that Mr. Rule's employment contract

 allowed termination only for cause. See dkt. 115 at 10–11. The contract does

 not define "for cause." See dkt. 114-1 at 3, 7.

       "Under Indiana law, just cause for termination normally must be related

 to performance." Tacket v. Delco Remy, 959 F.2d 650, 653 (7th Cir. 1992)

 (citing Peterson v. Culver Educ. Found., 402 N.E.2d 448, 451 (Ind. Ct. App.

 1980)). "[W]hether an employee was fired for just cause is a question of fact"

 ordinarily reserved to a jury. Id. (citing Rochester Capital Leasing Corp. v.

 McCracken, 295 N.E.2d 375, 378 (Ind. Ct. App. 1973)). So Mr. Rule is entitled


                                          5
Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 6 of 7 PageID #: 971




 to summary judgment only if no reasonable jury could find that his termination

 was justified. See id. Mr. Rule argues that is the case here because the

 evidence shows that he was terminated without cause in violation of his

 employment contract. Dkt. 108-1 at 12. MAM responds that there are triable

 issues of fact about whether it terminated Mr. Rule for cause. Dkt. 115 at 11.

       The parties have designated conflicting evidence about whether Mr. Rule

 was terminated for cause. Mr. Rule has designated evidence that he received

 only positive performance reviews, see dkt. 107-2, that MAM actively searched

 for "cause" to terminate him, dkt. 107-8 at 2, and that MAM wanted to

 continue his employment (though at reduced compensation) as few as twenty

 days before his termination, dkt 107-16. MAM has designated evidence that it

 hired Mr. Rule to bring in investment capital, but he "was not successful in

 raising sufficient funds for the Mainstreet companies." Dkt. 114-1 at 3–5.

 Without those funds, Mainstreet Capital Partners "struggled" and "did not raise

 enough capital to cover its own costs." Id. at 4–5.

       From that evidence, a reasonable jury could find that Mr. Rule met all

 expectations and therefore was not terminated for cause. See Peru Sch. Corp.

 v. Grant, 969 N.E.2d 125, 135 (Ind. Ct. App. 2012). Or it could find that Mr.

 Rule failed to raise enough capital and therefore was terminated for cause. See

 id. The existence of the triable issue of fact as to whether Mr. Rule was fired

 for cause makes summary judgment inappropriate. See Tacket, 959 F.2d at

 653–54 ("Under Indiana's highly factual, performance-based standard, the




                                         6
Case 1:18-cv-00694-JPH-MJD Document 124 Filed 10/20/20 Page 7 of 7 PageID #: 972




 issue of whether there is just cause for termination is not easily susceptible to

 summary judgment.").

                                       IV.
                                    Conclusion

       Mr. Rule's motion for summary judgment is DENIED. Dkt. [107].

 Defendants' motion for partial summary judgment is GRANTED. Dkt. [114].

 All defendants except Mainstreet Asset Management, Inc. are DISMISSED; the

 clerk shall terminate them as defendants on the docket.

 SO ORDERED.

 Date: 10/20/2020




 Distribution:

 A. Richard M. Blaiklock
 LEWIS WAGNER, LLP
 rblaiklock@lewiswagner.com

 Debra Ann Mastrian
 SMITHAMUNDSEN LLC (Indianapolis)
 dmastrian@salawus.com

 Suzanne S. Newcomb
 SMITHAMUNDSEN LLC (Indianapolis)
 snewcomb@salawus.com

 Allison Jean Smith
 SMITHAMUNDSEN LLC
 ajsmith@salawus.com

 Lloyd J. Weinstein
 THE WEINSTEIN GROUP PC
 ljw@theweinsteingroup.net



                                         7
